—Order, Supreme Court, New York County (Robert Lippmann, J.), entered May 11, 1994, which denied petitioner’s motion for a permanent stay of arbitration of an uninsured motorist claim, unanimously affirmed, without costs.
Respondent, one of several persons injured in an automobile accident in which the vehicle was insured by petitioner, which insurance policy contained an uninsured motorist endorsement with maximum coverage of $10,000/$20,000, notified petitioner of her intention to pursue an uninsured motorist claim. Respondent’s demand for arbitration was received by petitioner on March 31, 1993. Arbitrators thereafter awarded two other persons injured in the same accident $10,000 each. Upon receiving a notice of hearing, petitioner moved on or about April 18, 1994 to permanently stay the arbitration on the ground that the policy limits had been exhausted. The court properly denied the motion as the petition was not served within 20 days of receipt of service of the demand for arbitration and was therefore untimely (CPLR 7503 [c]). In the present circumstances, there has been no showing of any applicable exception to this rule (see, Matter of Matarasso [Continental Cas. Co.], 56 NY2d 264), or of illegality or violation of public policy (see, Matter of Toffler v Pokorny, 157 Misc 2d 703).
! We would only note that any funds from which an award may be made have been exhausted by prior awards arising from the same accident. Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.